Citation Nr: 1427092	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability, claimed as secondary to a neck disability.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to a neck disability.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to a neck disability.

5.  Entitlement to service connection for a right knee disability, claimed as secondary to a neck disability.

6.  Entitlement to service connection for a left knee disability, claimed as secondary to a neck disability.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, July 1974 to April 1975, September 1975 to June 1977, and October 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.

In June 2012, the Veteran presented sworn testimony during a Board videoconference hearing,.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that claims on appeal must be remanded for further development.

With respect to the claimed neck disability, the Veteran contends that he injured his neck after being hit with a pugil stick during boot camp.  See the June 2012 Board hearing transcript, pg. 7.  His service treatment records (STRs) contain a July 1977 notation that he complained of sharp pains to the back of the neck and head.  Although the Board recognizes that this STR is dated during a period of Reserve service, the Veteran's DD Form 214 indicates that he was released from active duty in June 1977 and reactivated in October 1977.

In a July 2009 letter, Dr. G.D.D. reported that the Veteran is currently diagnosed with degenerative disc disease (DDD) of the cervical spine.  He then noted the Veteran's report of in-service injury and concluded, "An analysis of the condition[] indicates [it] can be attributable to a training exercise which [the Veteran] suffered in April 1969 while in the United States Marine Corps."

Although Dr. G.D.C. stated that his rationale was based upon the lay statements of the Veteran concerning his in-service symptomatology, he failed to explain the significance, if any, of the absence of documentation of a neck disability (or related problems) during the Veteran's active duty military service or for years thereafter.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran has not been afforded a VA examination as to the current neck disability claim; thus, the claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the neck disability claim.

As to the low back, right hip, left hip, right knee, and left knee claims, the Veteran has asserted that he suffers from these disabilities as secondary to his currently diagnosed neck disability.  See, e.g., the June 2012 Board hearing transcript.  Thus, the Board finds that these claims are inextricably intertwined with the claim of service connection for a neck disability that is being remanded herein.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, until questions pertaining to the issue of entitlement to service connection for a neck disability are resolved, the claims for service connection for disabilities of the low back, right and left hips, and right and left knees cannot be fully considered.

With respect to the claimed bilateral hearing loss, the Veteran was afforded a VA audiology examination in July 2009, at which time the audiometric findings documented by the VA examiner were not demonstrative of hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  At the June 2012 Board hearing, however, the Veteran testified under oath that his hearing loss symptomatology had worsened since the July 2009 VA examination.  In consideration of the Veteran's contentions, as well as, the remoteness of the VA examination, the Board finds that he should be scheduled for a new VA audiology examination to determine whether the Veteran now has hearing loss that is sufficient for the purpose of VA compensation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).
As to the claimed respiratory disability, it is undisputed that the Veteran is currently diagnosed with COPD.  See the VA treatment records dated December 2010.  The Veteran contends that he suffers from a respiratory disorder due to exposure to asbestos and chemicals during his military service.  See the June 2012 Board hearing transcript, pgs. 19-21.  With regard to the claimed chemical exposure, the Board observes that the Veteran's contentions of exposure to hazardous chemicals are consistent with his military occupational specialties (MOSs) of repair shop machinist and infantry weapons repairman.  As to the claimed asbestos exposure, the Veteran testified that he served in several places where the asbestos was deteriorating and floating in the air.  See the June 2012 Board hearing transcript, pg. 19.

Concerning the claimed asbestos exposure, there is no specific statutory guidance concerning asbestos claims; nor has the VA Secretary promulgated any regulations in regard to such claims.  Nevertheless, the VA Adjudication Procedure Manual, M-21-1MR (Part IV), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The adjudication of a claim for service connection for a disability as resulting from asbestos exposure should include a determination as to whether (1) military records demonstrate the appellant was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the appellant was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id at Subsection (d).

The Veteran has not been afforded a VA examination as to the claimed respiratory disability; thus, the claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of nexus pertaining to the respiratory disability claim.

A review of the record demonstrates that the Veteran receives ongoing VA medical treatment.  The Board therefore finds that, upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a VCAA letter containing proper notice that specifically informs him of the evidentiary requirements for establishing secondary service connection.

2. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of VA treatment from May 2011.  All such available documents must be associated with the claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service neck symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current neck disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Then, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  The significance of the shifts in hearing acuity shown on testing in service and post service must be addressed and an opinion should be given as to whether those shifts in hearing acuity (even if not meeting the VA criteria for hearing loss) represent more than the expected progression of hearing changes.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity symptomatology following service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Also, schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disorder shown.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies should be performed.

The examiner is requested to obtain a detailed history of the Veteran's alleged exposure to asbestos (to include both during and after service) and is also requested to review the claims file.

For any diagnosed respiratory disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any respiratory disorder diagnosed on examination had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded in-service chemical exposure and claimed asbestos exposure.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, he is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

